         Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


DEBORAH LAUFER              :
                            :
        Plaintiff,          :
                            :
v.                          :                 Case No.: 3:20-cv-447 (JCH)
                            :
GREENWICH HARBOR (DEL) LLC, :
                            :
        Defendant.          :
                            :
                            :

                     ANSWER TO AMENDED COMPLAINT

        Defendants, GREENWICH HARBOR (DEL) LLC, by and through its

attorneys, Gilbride, Tusa, Last & Spellane, LLC, by way of Answer to the Amended

Complaint (the “Complaint”), allege as follows


   1.     Denies knowledge and information sufficient to form a belief as to the truth

          of the allegations contained in Paragraph 1 of the Complaint.

   2.     Denies knowledge and information sufficient to form a belief as to the truth

          of the allegations contained in Paragraph 2 of the Complaint.

   3.     Denies each and every allegation contained in Paragraph 3 of the

          Complaint, except admits that Defendant owns the real property located in

          Fairfield County ("Property"), and respectfully refers the Court to the

          underlying statutes for the precise and accurate interpretation.

   4.     Denies knowledge and information sufficient to form a belief as to the truth

          of the allegations contained in Paragraph 4 of the Complaint.
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 2 of 10




5.     Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 5 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

6.     Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 6 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

7.     Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 7 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

8.     Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 8 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

9.     Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 9 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

10.    Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 10 of the Complaint, and
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 3 of 10




       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

11.    Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 11 of the Complaint, and

       respectfully refers the Court to the underlying statutes for the precise and

       accurate interpretation.

12.    Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 12 of the Complaint.

13.    Denies knowledge and information sufficient to form a belief as to the truth

       of the allegations contained in Paragraph 13 of the Complaint.

14.    Denies each and every allegation contained in Paragraph 14 of the

       Complaint, and respectfully refers the Court to the underlying statutes for

       the precise and accurate interpretation.

15.    Denies each and every allegation contained in Paragraph 15 of the

       Complaint, and respectfully refers the Court to the underlying statutes for

       the precise and accurate interpretation.

16.    Denies each and every allegation contained in Paragraph 16 of the

       Complaint, and respectfully refers the Court to the underlying statutes for

       the precise and accurate interpretation.

17.    Denies each and every allegation contained in Paragraph 17 of the

       Complaint, and respectfully refers the Court to the underlying statutes for

       the precise and accurate interpretation.
       Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 4 of 10




18.      Denies each and every allegation contained in Paragraph 18 of the

         Complaint, and respectfully refers the Court to the underlying statutes for

         the precise and accurate interpretation.

19.      Denies each and every allegation contained in Paragraph 19 of the

         Complaint, and respectfully refers the Court to the underlying statutes for

         the precise and accurate interpretation.

20.      Denies each and every allegation contained in Paragraph 20 of the

         Complaint, and respectfully refers the Court to the underlying statutes for

         the precise and accurate interpretation.

WHEREFORE


a. Defendants deny that Plaintiff is entitled to any relief in their request denoted

      “a” and respectfully refer the Court to the underlying statutes for the precise

      and accurate interpretation.

b. Defendants deny that Plaintiff is entitled to any relief in their request denoted

      “b” and respectfully refer the Court to the underlying statutes for the precise

      and accurate interpretation.

c. Defendants deny that Plaintiff is entitled to any relief in their request denoted

      “c” and respectfully refer the Court to the underlying statutes for the precise

      and accurate interpretation.

d. Defendants deny that Plaintiff is entitled to any relief in their request denoted

      “d” and respectfully refer the Court to the underlying statutes for the precise

      and accurate interpretation.
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 5 of 10




                        FIRST AFFIRMATIVE DEFENSE


21.     Plaintiff lacks standing under Article III of the US Constitution to bring

       this action because there is no case or controversy now or in the future.


                     SECOND AFFIRMATIVE DEFENSE


22.    Plaintiff's claims are barred, in whole or in party, by the doctrine of

       mootness.


                        THIRD AFFIRMATIVE DEFENSE


23.    Plaintiff failed to assert a valid claim upon which relief may be granted

       against Defendant.


                       FOURTH AFFIRMATIVE DEFENSE


24.    The monetary relief sought by Plaintiff in the Complaint via a Federal

       action is barred pursuant to ADA and Federal case laws.


                        FIFTH AFFIRMATIVE DEFENSE


25.    Plaintiff's alleged damages were caused by herself or other third parties for

       whom Defendants were not responsible.

                       SIXTH AFFIRMATIVE DEFENSE

26.    Plaintiff's claims for injunctive relief are barred as a result of then existing

       adequate remedy at law.
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 6 of 10




                         SEVENTH AFFIRMATIVE DEFENSE

27.    Plaintiff's claims are barred because if the facilities identified in the

       Complaint are not in compliance with ADA, which is expressly denied, then

       the remedial work would be technically not feasible, not readily achievable,

       and/or cause Defendants undue hardship.


                       EIGHTH AFFIRMATIVE DEFENSE


28.    Plaintiff's claims are barred because if the facilities identified in the

       Complaint are not in compliance with ADA, which is expressly denied, no

       remedial work could be conducted without fundamentally altering the

       nature of the services and facilities being provided.


                       NINTH AFFIRMATIVE DEFENSE


29.    Indispensable party defendants have not been joined in this action because

       the purported violations include the online reservations system that are the

       responsibility of another entity or entities, and they have not been joined in

       this action.


                       TENTH AFFIRMATIVE DEFENSE


30.    Plaintiff's claims are barred, precluded, or limited by the doctrine of

       unclean hands because Plaintiff has refused reasonable and appropriate

       measures which have permitted Plaintiff the same access as that provided

       to the general public.
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 7 of 10




                     ELEVENTH AFFIRMATIVE DEFENSE


31.     Plaintiff's claims are barred, in whole or in part, because Plaintiff was not

       a bona fide patron of the hotel at issue and, if she visited the hotel, she

       visited solely for purposes of initiating the instant litigation.


                       TWELTH AFFIRMATIVE DEFENSE


32.    Plaintiff's claims are, in whole or in part, barred when Plaintiff failed to

       comply with the pre-litigation requirements pursuant to applicable laws.


                    THIRTEENTH AFFIRMATIVE DEFENSE


33.    Plaintiff's claims are barred, precluded, or limited by the doctrine of laches

       because Plaintiff has unreasonably delayed her bringing of this action

       without good cause.


                   FOURTEENTH AFFIRMATIVE DEFENSE


34.    Plaintiff seeks overlapping and duplicative recovery based on the same

       underlying facts.


                     FIFTEENTH AFFIRMATIVE DEFENSE


35.    Plaintiff's claims are barred because Plaintiff failed to provide advanced

       notices requesting any adaptations, modifications, alternative services or

       other changes to the facilities prior to initiating this lawsuit, thus depriving

       Defendant the right to cure as a matter of due process.
      Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 8 of 10




                     SIXTEENTH AFFIRMATIVE DEFENSE


36.    Plaintiff's claims are barred because there is alternative ADA compliant

       services available to Plaintiff.


                    SEVENTEENTH AFFIRMATIVE DEFENSE


37.    Plaintiff's claims are barred by the statute of limitations.


                    EIGHTEENTH AFFIRMATIVE DEFENSE


38.    Plaintiff's claims are barred to the extent that federal, state, or local laws,

       including but not limited to zoning and landmark ordinances, prohibit the

       physical modifications sought.


                    NINETEENTH AFFIRMATIVE DEFENSE


39.    Plaintiff's claims are barred to the extent that Defendant relied on the

       directions and directives of state and/or local permitting authorities

       regarding the facilities identified in the Complaint.


                     TWENTIETH AFFIRMATIVE DEFENSE


40.    Defendant reserves the right to assert additional affirmative defenses as

       such additional defenses become known through investigation, discovery or

       otherwise.
       Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 9 of 10




   WHEREFORE GREENWICH HARBOR (DEL) LLC, respectfully requests a

   judgment as follows:


         1. Dismissing the Plaintiff's Complaint with prejudice in its entirety;

         2. Awarding Defendant's costs and disbursement and reasonable attorney's

         fees; and

         3. Granting such other and further relief as the Court may deem just and

         proper.


Dated: Greenwich, Connecticut
July 28, 2020
                                            Respectfully submitted,

                                            THE DEFENDANT,
                                            GREENWICH HARBOR (DEL) LLC

                                             /s/ John P. Tesei
                                            By: ______________________________
                                            John P. Tesei, Esq
                                            Gilbride, Tusa, Last, & Spellane, LLC
                                            31 Brookside Drive
                                            Greenwich, CT 06830
                                            Telephone: 203-622-9360
                                            Facsimile: 203-622-9392
                                            E-mail: jpt@gtlslaw.com
                                            Federal Bar No.: CT1487
       Case 3:20-cv-00447-JCH Document 20 Filed 07/28/20 Page 10 of 10




                           CERTIFICATE OF SERVICE


I hereby certify that on the 28TH day of July, 2020, a copy of the foregoing Answer to
Amended Complaint was filed electronically and served on all counsel of record via
the Court’s CM/ECF system.

                                            Gilbride, Tusa, Last, & Spellane, LLC

                                             /s/ John P. Tesei
                                            By: ______________________________
                                            John P. Tesei, Esq
                                            31 Brookside Drive
                                            Greenwich, CT 06830
                                            Telephone: 203-622-9360
                                            Facsimile: 203-622-9392
                                            E-mail: jpt@gtlslaw.com
                                            Federal Bar No.: CT1487
